lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2310 DisCip|ihary DOCket NO. 3

Petitioner ODC File Nos. C3-16-334, 340, 599, 661,
' and 662
v. Attorney Registration No. 62355
EL|ZABETH JENN|FER BARTOLA| (Luzerne County)
Respondent n
ORDER

 

PER CUR|AM

AND NOW, this 23rd day of Novem|oer, 2016, in the absence of a response to this
Court’s Rule to Show Cause why Respondent should not loe placed on temporary
suspension, the Rule is made a|osolute. lt is provided that:

1. Respondent is placed on temporary suspension until further definitive action
loy this Court;

2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

3. The President Judge of the Court of Common Pleas of Luzerne County shall
enter such orders as may loe necessary to protect the rights of Respondent’s clients or
fiduciary entities with which she is involved, see Pa.R.D.E. 217(9); and

4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.

Respondent’s rights to petition for dissolution or amendment of this order and to
request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.
208(f)(6), are specifically preserved.

This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.